Atkinson, J.

1. Where an indictment charged that Sam Means had sexual intercourse with Frances Slaton, that said Sam Means was an unmarried man “and the Slaton an'unmarried woman,” the words “t!he Slaton” obviously refer to the Frances Slaton above mentioned.
2. There was sufficient evidence to warrant the jury in finding ■that the sexual intercourse took place; and as the evidence also warranted the conclusion that on the 9th day of March, 1866, the accused, he being a negro man, was living with two women as his reputed wives and had never selected either and made her his lawful wife, as required by the act passed on the date above mentioned, the jury were authorized in finding that he was an unmarried man. See Comer v. Comer, 91 Ga. 314.

Judgment affirmed.